COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                               §
 ALBERTO GARCIA,                                              No. 08-13-00178-CR
                                               §
                  Appellant,                                     Appeal from the
                                               §
 v.                                                     County Criminal Court at Law #3
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                  Appellee.                                    (TC# 20100C10799)
                                               §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

suppression order. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF JULY, 2015.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.